DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 25, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groeschke et al. (US 2014/0005950 A1).
With regard to claim 15, Groeschke discloses A supplementary device (2, fig. 2) for a manually operable injection device (Fig. 1, element 10), the supplementary device comprising: a body (20) attachable to an elongated housing of the injection device; at least one connector (generally at 200) connected to the body and connectable to the elongated housing, wherein the body is attachable to the elongated housing via the at least one connector (see Fig. 2); and a sensor arrangement (2100, 211, 220) coupled to at least one of the body and the at least one connector and configured to measure a longitudinal force component acting between the elongated housing and the body in a direction parallel to a longitudinal axis of the elongated housing when the body is attached to the elongated housing ([0102], [0106], [0107]).
With regard to claim 25, A kit comprising: a manually operable injection device (1) comprising: an elongated housing (10, see Fig. 1) with a distal end and with a proximal end, and a dose button (11) located at the proximal end, wherein the dose button is depressible towards the distal end to initiate dispensing of a dose of a medicament ([0092]); and a supplementary device (2) comprising: a body (20) attachable to the elongated housing of the injection device, at least one connector (generally 200) connected to the body and connectable to the elongated housing of the injection device (Fig. 2), wherein the body is attachable to the elongated housing via the at least one connector, and a sensor arrangement (2100, 211, 220) coupled to at least one of the body and the at least one connector and configured to measure a longitudinal force component acting between the elongated housing and the body in a direction parallel to the elongation of the housing when the body is attached to the elongated housing ([0102], [0106], [0107]).
With regard to claim 34, A method of monitoring operation of a manually operable injection device, the method comprising: attaching a supplementary device to an elongated housing of the injection device element 2 is attached elongated housing 10, see Fig. 2) and connecting at least one connector (200) of the supplementary device to the housing of the injection device (Fig. 2); grasping the supplementary device with the injection device attached thereto ([0092]); and applying a force to a dose button of the injection device while the supplementary device measures a longitudinal force component acting between a body of the supplementary device and the housing in a direction parallel to the elongation of the housing ([0102], [0106], [0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allerdings et al. (US 10,195,355 B2) in view of Jensen (WO 2009/024562 A1). 
With regard to claim 15 and 25, Allerdings discloses A supplementary device (element 2, Fig. 2a and 2b) for a manually operable injection device (1), the supplementary device comprising: a body  (20) attachable to an elongated housing of the injection device; at least one connector (20a or 308, 301) connected to the body and connectable to the housing, wherein the body is attachable to the housing via the at least one connector; and a sensor arrangement (see Fig .4, showing the sensor arrangement located within element 2) coupled to at least one of the body and the at least one connector.
However, Allerdings does not explicitly disclose measuring a longitudinal force.
Jensen teaches an injection device with a supplementary device including a sensor unit (36) coupled to the body (Fig. 3, element 31) and the sensor unit is configured to measure a longitudinal force component acting between the elongated housing and the body in a direction parallel to a longitudinal axis of the elongated housing when the body is attached to the elongated housing (Abstract, p. 13, lines 6-end, sensor unit measures the pressure which in turn relates a force of the fluid within the body when a plunger is moving distally and applying a pressure to the fluid during delivery. The measurement of force in the fluid is indicative of a longitudinal force of the housing as the housing is in direct contact with the fluid and would be directly affected by the force/pressure of the fluid). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings with the sensor arrangement configured to measure a longitudinal force as taught by Jensen for the purpose of monitor drug delivery out of the injection device (p. 12, lines23-end).
With regard to claim 16, Allerdings discloses wherein the body forms a handhold with an outer surface configured to be gripped by a palm of a hand of a user (element 20 as shown in Fig. 2b).
With regard to claim 17, Allerdings discloses wherein the body (20) comprises a hollow sleeve (see Fig. 11, showing at 317, a sleeve) with an inner diameter that is larger than an outer diameter of the housing of the injection device (see Fig. 8-10).
With regard to claim 18, Allerdings discloses wherein the at least one connector is attached to an inner side of a sidewall of the hollow sleeve (see Fig. 8-10).
With regard to claim 19, Allerdings discloses wherein the body is shaped to enclose at least a portion of the elongated housing (see Fig. 8-10, the body 2).
With regard to claim 20, Allerdings discloses wherein the sensor arrangement is integrated into at least one of the at least one connector or the body (see sensor components within 2 in Fig. 4).
With regard to claim 21, Allerdings discloses wherein the sensor arrangement comprises at least one of a strain gauge, a force sensor, a pressure sensor, a switch (30), or a microphone.
With regard to claim 22, Allerdings discloses further comprising a processor (24) electrically connected to the sensor arrangement and configured to process and/or to record signals obtainable from the sensor arrangement.
With regard to claim 23, Allerdings discloses the claimed invneiton except for measuring the longitudinal force. 
Jensen teaches an injection device with a supplementary device including a sensor unit (36) coupled to the body (Fig. 3, element 31) and the sensor unit is configured to measure a longitudinal force component acting between the elongated housing and the body in a direction parallel to a longitudinal axis of the elongated housing when the body is attached to the elongated housing (Abstract, p. 13, lines 6-end, sensor unit measures the pressure which in turn relates a force of the fluid within the body when a plunger is moving distally and applying a pressure to the fluid during delivery. The measurement of force in the fluid is indicative of a longitudinal force of the housing as the housing is in direct contact with the fluid and would be directly affected by the force/pressure of the fluid). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings with the sensor arrangement configured to measure a longitudinal force as taught by Jensen for the purpose of monitor drug delivery out of the injection device (p. 12, lines23-end).
With regard to claim 24, Allerdings discloses the sensor arrangement comprises a switch (30).
Jensen teaches an injection device with a supplementary device including a sensor unit (36) coupled to the body (Fig. 3, element 31) and the sensor unit is configured to measure a longitudinal force component acting between the elongated housing and the body in a direction parallel to a longitudinal axis of the elongated housing when the body is attached to the elongated housing (Abstract, p. 13, lines 6-end, sensor unit measures the pressure which in turn relates a force of the fluid within the body when a plunger is moving distally and applying a pressure to the fluid during delivery. The measurement of force in the fluid is indicative of a longitudinal force of the housing as the housing is in direct contact with the fluid and would be directly affected by the force/pressure of the fluid). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings with the sensor arrangement configured to measure a longitudinal force as taught by Jensen for the purpose of monitor drug delivery out of the injection device (p. 12, lines23-end).
With regard to claim 26, Allerdings discloses wherein the injection device is configured to accommodate a cartridge (14)  filled with the medicament and sealed towards the proximal end with a piston (col 4, line 64-Col 5, line 10) displaceable inside a barrel of the cartridge and wherein the injection device further comprises: a drive mechanism with a piston rod to operably engage with the piston for displacing the piston towards the distal end (Col 4, line 64-Col 5, line 10, piston and syringe implicitly would have a piston rod for driving the piston), a click sound (col 4, line 64 to Col 5, line 10) generator configured to generate recurrent click sounds during a displacement of the piston rod towards the distal end.
With regard to claim 27, Allerdings discloses wherein the supplementary (2) device is attachable or is attached to a proximal portion of the elongated housing at a predefined distance from the proximal end (Col 8-10).
With regard to claim 28, Allerdings discloses wherein the body of the supplementary device forms a handhold with an outer surface configured to be gripped by a palm of a hand of a user (see Fig. 8-10).
With regard to claim 30, Allerdings discloses wherein the at least one connector is attached to an inner side of a sidewall of the hollow sleeve (fig. 11, see near element 317 showing a sleeve).
With regard to claim 31, Allerdings discloses wherein the body is shaped to enclose at least a portion of the elongated housing (fig. 8-10).
With regard to claim 32, Allerdings discloses wherein the sensor arrangement of the supplementary device is integrated into at least one of the at least one connector and the body (Fig. 4, showing sensor components within element 2).
With regard to claim 33, Allerdings discloses wherein the sensor arrangement of the supplementary device comprises at least one of a strain gauge, a force sensor, a pressure sensor, a switch (30), or a microphone.
With regard to claim 34, Allerdings discloses A method of monitoring operation of a manually operable injection device, the method comprising: attaching a supplementary device (2) to an elongated housing (1) of the injection device and connecting at least one connector of the supplementary device to a housing of the injection device (see Fig. 8-10); grasping the supplementary device with the injection device attached thereto (see Fig. 8-10); and applying a force to a dose button (11) of the injection device while the supplementary device.
However, Allerdings does not explicitly disclose measuring a longitudinal force.
Jensen teaches an injection device with a supplementary device including a sensor unit (36) coupled to the body (Fig. 3, element 31) and the sensor unit is configured to measure a longitudinal force component acting between the elongated housing and the body in a direction parallel to a longitudinal axis of the elongated housing when the body is attached to the elongated housing (Abstract, p. 13, lines 6-end, sensor unit measures the pressure which in turn relates a force of the fluid within the body when a plunger is moving distally and applying a pressure to the fluid during delivery. The measurement of force in the fluid is indicative of a longitudinal force of the housing as the housing is in direct contact with the fluid and would be directly affected by the force/pressure of the fluid). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings with the sensor arrangement configured to measure a longitudinal force as taught by Jensen for the purpose of monitor drug delivery out of the injection device (p. 12, lines23-end).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783